Exhibit 10.2

 

 

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

 

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of April 20, 2020 (this
“Amendment No. 1”), is by and among KIMCO REALTY CORPORATION, a Maryland
corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders defined below (the “Administrative Agent”),
and BNP Paribas, TD Bank, N.A., Credit Suisse AG, Cayman Islands Branch, The
Bank of Nova Scotia, Citibank, N.A., Barclays Bank PLC, and Morgan Stanley Bank,
N.A. (each, a “New Term Lender”, and, collectively, the “New Term Lenders”).
Reference is made to that certain Term Loan Agreement dated as of April 1, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the several banks, financial institutions and
other entities from time to time party thereto (collectively, the “Lenders”),
and the Administrative Agent. Capitalized terms used herein without definition
shall have the same meanings as set forth in the Credit Agreement, as amended
hereby.

 

RECITALS

 

WHEREAS, pursuant to Section 10.8 of the Credit Agreement, the Borrower has
requested, and the New Term Lenders have agreed, to establish Incremental
Commitments under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.      AMENDMENT TO CREDIT Agreement. As of the Amendment Effective
Date (as defined in Section 3 hereof), the Credit Agreement is hereby amended in
accordance with Section 10.8 of the Credit Agreement as follows:

 

Section 1.01.      Incremental Commitments. As of the Amendment Effective Date,
each of the New Term Lenders has an Incremental Commitment in the amount set
forth opposite its name in Schedule 1 attached hereto. The aggregate amount of
such Incremental Commitments is equal to $195,000,000.

 

Section 1.02.      Making of the New Term Loan. On the Amendment Effective Date,
and so long as the conditions set forth in Section 10.8 of the Credit Agreement
are satisfied, each New Term Lender agrees to make a New Term Loan to the
Borrower pursuant to Section 10.8 of the Credit Agreement in the amount equal to
its Incremental Commitment. Such New Term Loans shall be subject to the same
terms (including, without limitation, the same Maturity Date) and shall be
considered the same tranche as and pari passu with the existing Loans under the
Credit Agreement. From and after the Amendment Effective Date, each reference to
the Loans in the Credit Agreement (including, without limitation, in the
definition of “Required Lenders”) shall be deemed to include the New Term Loan
made by each New Term Lender. Notwithstanding anything to the contrary provided
in the Credit Agreement or otherwise, the New Term Loans shall be made as
Eurocurrency Loans with an initial Interest Period ending on the same date as
the Interest Period then-outstanding with respect to Loans made on the Closing
Date. From and after the making of the New Term Loans on the Amendment Effective
Date, the Lenders (and their titles) and the outstanding principal amount of the
Loans shall be as set forth on Schedule 2 attached hereto.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.03.      New Term Lenders. From and after the Amendment Effective
Date, each of the New Term Lenders shall be deemed to be a Lender for all
purposes of the Credit Agreement, and each reference to the Lenders in the
Credit Agreement (including, without limitation, in the definition of “Required
Lenders”) shall be deemed to include each of the New Term Lenders. Without
limiting the generality of the foregoing, each of the New Term Lenders confirms
its appointment of Wells Fargo Bank, National Association, as the Administrative
Agent in accordance with Article IX of the Credit Agreement.

 

Section 1.04.      Representations, Warranties and Agreements of New Term
Lenders. Each of the New Term Lenders (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment No. 1 and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to become a Lender, (iii) and
agrees that from and after the Amendment Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Incremental Commitments and New Term Loans, shall have the obligations of
a Lender thereunder, (iv) it has received a copy of the Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 of the Credit
Agreement, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Amendment No. 1,
and (v) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment No. 1; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent or any other Lender and their Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Section 1.05.      Request under Section 10.8 of Credit Agreement. This
Amendment No. 1 is and shall be deemed to be for all purposes of the Credit
Agreement the first and partial exercise by the Borrower of its rights under
Section 10.8 of the Credit Agreement to request Incremental Commitments. From
and after the Amendment Effective Date (and after giving effect to the New Term
Loans), $555,000,000 of the Incremental Commitments shall remain available to be
requested by the Borrower pursuant to Section 10.8 of the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 2.      REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the New Term Lenders and Administrative Agent to enter into
this Amendment No. 1, the Borrower represents and warrants to each New Term
Lender and the Administrative Agent as follows:

 

(i)     The Borrower has the corporate power and authority, and the legal right,
to make, deliver and perform each of this Amendment No. 1, the Credit Agreement,
as amended by this Amendment No. 1 (the “Amended Credit Agreement”) and the
Notes described in Section 3D below (collectively, the “Amendment Documents”)
and, to borrow the New Term Loans hereunder, and the Borrower has taken all
necessary corporate action to authorize the execution, delivery and performance
of each Amendment Document and the borrowings of the New Term Loans on the terms
and conditions of this Amendment No. 1. Each Amendment Document has been duly
executed and delivered on behalf of the Borrower;

 

(ii)     Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, true and correct
(after giving effect to any qualification therein) in all respects) on and as of
the date hereof and will be true on and as of the Amendment Effective Date
(after giving effect to the inclusion of this Amendment No. 1 as a “Loan
Document’) as if made on and as of such date except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date; and

 

(iii)     No Default or Event of Default has occurred and is continuing, or will
occur after giving effect to this Amendment No. 1.

 

SECTION 3.      CONDITIONS TO EFFECTIVENESS

 

This Amendment No. 1 shall become effective only upon the satisfaction of the
following conditions precedent (the “Amendment Effective Date”):

 

A.      The Borrower, the Administrative Agent, and the New Term Lenders shall
have indicated their consent hereto by the execution and delivery of the
signature pages hereof to the Administrative Agent.

 

B.      The Administrative Agent shall have received a secretary’s certificate
from the Borrower (i) either confirming that there have been no changes to its
organizational documents since April 1, 2020, or if there have been changes to
the Borrower’s organizational documents since such date, certifying as to such
changes, and (ii) certifying as to authorization of this Amendment No. 1, good
standing of the Borrower and incumbency of officers with respect to this
Amendment No. 1 and the transactions contemplated hereby;

 

C.      The Administrative Agent shall have received all reasonable
out-of-pocket costs and expenses for which the Borrower is responsible pursuant
to Section 10.5 of the Credit Agreement and for which invoices have been
presented (including the reasonable fees and expenses of legal counsel to the
Administrative Agent for which the Borrower agrees it is responsible pursuant to
Section 10.5 of the Credit Agreement), incurred in connection with this
Amendment No. 1;

 

 

--------------------------------------------------------------------------------

 

 

D.      Execution and delivery to the Administrative Agent by the Borrower in
favor of each New Term Lender, if requested by such New Term Lender, of a Term
Loan Note in an amount equal to its Incremental Commitment hereunder;

 

E.      Delivery to the Administrative Agent by each of Wachtell, Lipton, Rosen
& Katz and Venable LLP, as counsel to the Borrower, of an opinion addressed to
the New Term Lenders and the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent;

 

F.      Payment by the Borrower of any agreed upon compensation to the New Term
Lenders and the Administrative Agent due and payable on the Amendment Effective
Date in respect of the Incremental Commitments;

 

G.      Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, true and correct
(after giving effect to any qualification therein) in all respects) on and as of
the Amendment Effective Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date;

 

H.      (i) No Default or Event of Default has occurred and is continuing on the
Amendment Effective Date or after giving effect thereto and (ii) the Borrower
would be in compliance with each financial covenant set forth in paragraphs (a)
through (f) of Section 7.1 of the Credit Agreement if the ratio or amount
referred to therein were to be calculated as of the most recent Test Period as
to which a compliance certificate has been delivered pursuant to Section 6.2(b)
of the Credit Agreement after giving pro forma effect to the incurrence of
Indebtedness under the New Term Loans on the Amendment Effective Date, and the
use of proceeds thereof; and

 

I.      The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower that the conditions contained in Section
10.8 of the Credit Agreement have been satisfied.

 

Upon satisfaction of the foregoing condition, the Administrative Agent shall
deliver written notice to the Borrower and the New Term Lenders of the Amendment
Effective Date.

 

SECTION 4.      MISCELLANEOUS

 

A.      Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)     On and after the effective date of this Amendment No. 1, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement. This Amendment No. 1 shall be deemed to be a
“Loan Document” under the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     Except as specifically amended by this Amendment No. 1, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment No. 1 shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent or any Bank under the Credit Agreement or any of the other Loan Documents.

 

(iv)     The amendments made hereby are necessary or appropriate, in the
judgment of the Administrative Agent, to effect the provisions of Section 10.8
and the Incremental Commitments contemplated hereby. Pursuant to Section 10.8,
Administrative Agent hereby agrees to forward a copy of this Amendment No. 1 to
each Lender promptly after execution hereof.

 

B.      Headings. Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.

 

C.      Applicable Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

D.      Counterparts; Effectiveness. This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page to
this Amendment No. 1 by telecopy or other electronic means in accordance with
Section 10.12 of the Credit Agreement shall be effective as delivery of a
manually executed counterpart of this Amendment No. 1.

 

E.      Jurisdictions; Waivers. The provisions of Section 10.16 and 10.18 of the
Credit Agreement shall apply to this Amendment No. 1 and are hereby incorporated
by reference.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

KIMCO REALTY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glenn G. Cohen

 

 

 

Name:  Glenn G. Cohen

 

 

 

Title:  Executive Vice President, Chief

           Financial Officer and Treasurer

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Kuhn

 

 

 

Name:  Matthew Kuhn

 

 

 

Title:  Director

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

 

BNP PARIBAS, as a New Term Lender

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

 

Name:  Ade Adedeji

Title:  Director

 

                          By: /s/ Karim Remtoula       Name:  Karim Remtoula    
  Title: Vice President  

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

  TD BANK, N.A., as a New Term Lender                             By: /s/ Brian
J. Terry      

Name:  Brian J. Terry

Title:  Senior Vice President

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a New Term Lender

                            By: /s/  William O'Daly      

Name:  William O'Daly

Title:  Authorized Signatory

                            By: /s/  Christoper Zybrick      

Name: Christopher Zybrick

Title:  Authorized Signatory

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

  THE BANK OF NOVA SCOTIA, as a New Term Lender                             By:
/s/ Ajit Goswami      

Name:  Ajit Goswami

Title:  Managing Director & Industry Head

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

  CITIBANK, N.A., as a New Term Lender                             By: /s/ Tina
Lin      

Name:  Tina Lin

Title:  Vice President

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC, as a New Term Lender

                            By: /s/ Sean Duggan      

Name:  Sean Duggan

Title:  Vice President

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY BANK, N.A., as a New

Term Lender

                            By: /s/ Alysha Salinger      

Name:  Alysha Salinger

Title:  Authorized Signatory

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Incremental Commitments

 

 

New Term Lender

 

Commitment Amount

         

BNP Paribas

  $50,000,000          

TD Bank, N.A.

  $50,000,000          

Credit Suisse AG, Cayman Islands Branch

  $25,000,000          

The Bank of Nova Scotia

  $25,000,000          

Citibank, N.A.

  $25,000,000          

Barclays Bank PLC

  $10,000,000          

Morgan Stanley Bank, N.A.

  $10,000,000          

Total

  $195,000,000  

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Lenders and Outstanding Loans

 

 

         

Outstanding Principal

 

Lender

 

Title

   

Amount of Loans

               

Wells Fargo Bank, National Association

 

Joint Lead Arranger/ Administrative Agent

    $75,000,000                

PNC Bank, National Association

 

Joint Lead Arranger/ Syndication Agent

    $75,000,000                

U.S. Bank National Association

 

Joint Lead Arranger/ Syndication Agent

    $75,000,000                

Bank of Montreal, Chicago Branch

 

Syndication Agent

    $75,000,000                

BNP Paribas

  N/A     $50,000,000                

Regions Bank

  N/A     $50,000,000                

TD Bank, N.A.

  N/A     $50,000,000                

JPMorgan Chase Bank, N.A.

  N/A     $25,000,000                

Credit Suisse AG, Cayman Islands Branch

  N/A     $25,000,000                

The Bank of Nova Scotia

  N/A     $25,000,000                

Citibank, N.A.

  N/A     $25,000,000                

Barclays Bank PLC

  N/A     $10,000,000                

Morgan Stanley Bank, N.A.

  N/A     $10,000,000                

Total

        $570,000,000  

 

 